Citation Nr: 1707246	
Decision Date: 03/09/17    Archive Date: 03/17/17

DOCKET NO.  12-00 044A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an increased rating for status post abdomen wound with aortic repair, adhesion, lactose intolerance, and residual scars (abdomen wound residuals), currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased rating for pseudo folliculitis barbae (PFB), currently evaluated as 10 percent disabling. 

3.  Entitlement to an increased rating for allergic rhinitis, currently evaluated as 10 percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Bassett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1988 to June 1996 and again from December 1999 to February 2001.

This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  In that rating decision, the RO denied entitlement to an increased rating for status post abdomen wound with aortic repair, adhesion, lactose intolerance, and residual scars, PFB, and allergic rhinitis.

In October 2013, the Veteran testified at a Travel Board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.

The United States Court of Appeals for Veterans Claims (Court) issued a decision in Johnson v. McDonald, 27 Vet. App. 497 (2016) that reversed and remanded an April 2014 decision of the Board of Veterans' Appeals (Board) that denied an increased rating for a skin condition under 38 C.F.R. § 4.118, Diagnostic Code 7806.  The United States Department of Veterans Affairs (VA) disagrees with the Court's decision and has appealed it to the United States Court of Appeals for the Federal Circuit.  Pursuant to that appeal, and to avoid burdens on the adjudication system, delays in the adjudication of other claims, and unnecessary expenditure of resources through remand or final adjudication of claims based on court precedent that may be ultimately overturned on appeal, VA filed a motion with CAVC to stay the precedential effect of its decision.  On October 6, 2016, CAVC granted, in part, VA's motion to stay.  Johnson v. McDonald, No. 14-2778, 2016 WL 5846040 (Vet. App. Oct. 6, 2016).  In this case, the appeal of the issue of entitlement to an increased rating for PFB may be affected by the resolution of VA's appeal in Johnson, so the Board will stay action on that matter in accordance with CAVC's stay.  Once a final decision is reached on appeal in Johnson, the adjudication of any case or claim that has been stayed will be resumed.

The issues of entitlement to service connection for sinus headaches or sinus pressure, to include as due to the service-connected allergic rhinitis, and for a scar on the Veteran's abdomen have been raised by the record by the Veteran's testimony at the October 2013 hearing.  However, the Veteran has not yet filed formal claims as to these issues with the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action, in the event the Veteran does, in fact, file such claims with the AOJ.  38 C.F.R. § 19.9(b) (2016). 


FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's service-connected allergic rhinitis was manifested by symptoms including runny nose, pain, headaches, stuffiness, and tenderness, but not polyps.  

2.  For the entire period on appeal, the Veteran's service-connected abdomen wound residuals more nearly approximated the criteria of severe symptoms of irritable bowel syndrome, to include bowel disturbances, diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress. 


CONCLUSIONS OF LAW

1.  For the entire period on appeal, the criteria for a disability rating in excess of 10 percent for allergic rhinitis are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.97, Diagnostic Code 6522 (2016).

2.  For the entire period on appeal, the criteria for a disability rating of 30 percent, but not higher, for the abdomen wound residuals are more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.10, 4.20, 4.113, 4.114, Diagnostic Codes 7301, 7319 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

VA's duty to notify was satisfied by a letter in August 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service and post-service treatment records, VA examination reports, and lay statements have been obtained.

VA has associated with the claims folder records of the Veteran's VA outpatient treatment records.  He reported at the October 2013 hearing that he frequently visits an allergy and asthma clinic and included some of these records.  The record does not include these treatment records.  The August 2010 letter sent to the Veteran described how the Veteran could submit records of his treatment for VA to consider or provide authorization for VA to obtain these records.  The Veteran never authorized VA to obtain these records on his behalf or provided them himself.  The duty to assist is not a one way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that the duty to assist is not a one-way street).  As the Veteran failed to provide these records or identify them for VA to obtain, VA's duty to assist him in development as to this matter is met. 

He was also afforded two VA examinations, in August 2010 and September 2014, which are adequate because the examiners discussed his medical history, described his disabilities and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Veteran has not reported that his allergic rhinitis or abdomen wound residuals disabilities have worsened since the date of the latter examination.  A remand is thus not required solely due to the passage of time.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

The agency of original jurisdiction (AOJ) substantially complied with the August 2014 remand directives, namely to schedule the Veteran for new VA examinations of his disabilities on appeal, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

Based on the foregoing, VA has satisfied its duties to notify and assist under the governing law and regulations.  


II.  Increased Ratings

The Veteran seeks a rating in excess of 10 percent for the service-connected allergic rhinitis disability and in excess of 10 percent for the service-connected abdomen wound residuals. 


Legal Criteria

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings." Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Analysis - Allergic Rhinitis

The Veteran seeks a rating in excess of 10 percent for his service-connected allergic rhinitis.  

Allergic or vasomotor rhinitis is rated under Diagnostic Code 6522.  Under Diagnostic Code 6522, allergic rhinitis warrants a 10 percent rating when there are no nasal polyps but there is greater than 50 percent obstruction of nasal passages on both sides or complete obstruction on one side.  A maximum rating of 30 percent is warranted when polyps are present.  38 C.F.R. § 4.97, Diagnostic Code 6522.

In his June 2010 claim for an increased rating for allergic rhinitis, the Veteran reported a very stuffy nose with post nasal drip, nasal itching, sneezing, stuffiness, and sinus headaches.  

A VA examination was performed in August 2010 to evaluate the current nature of the Veteran's allergic rhinitis.  The Veteran complained of seasonal runny nose during the fall and spring.  The VA examiner reported that the Veteran's skin tests indicate he is allergic to grass and trees.  He reported self-medicating with over the counter medication.  The Veteran also reported nasal congestion, well-controlled on his current treatment regimen, and previous sinus infections.  He denied any diagnosis of neoplasm of his nose, sinus, or larynx, or any symptoms of rhinitis that restrict his usual activity or occupation.  A physical examination of his nasal passages was negative for obstruction or polyps.  His sinuses were not tender and his oropharynx was within normal limits.  He was diagnosed with rhinitis with no history of chronic sinusitis.  

In October 2013, the Veteran testified at a hearing that his rhinitis had worsened over the years and he frequently visits the allergy and asthma clinic.  He reported that he gets a stuffy nose with post-nasal drip, headaches, itchy red eyes, and sneezing.  He testified that he has intense sinus headaches that he takes Tylenol to control.  

Another VA examination was performed in September 2014 to evaluate the Veteran's allergic rhinitis.  The Veteran was diagnosed with allergic rhinitis dating back to 1993.  The Veteran reported using Nasonex spray and oral Zyrtec with modest improvement in symptoms.  The Veteran reported that his symptoms wax and wane throughout the year.  The Veteran had not had allergy shots or ear, nose, or throat surgery to deal with this condition.  The VA examiner noted that the Veteran's rhinitis does not obstruct greater than 50 percent of the nasal passage on both sides, completely obstruct the left or right side, result in nasal polyps, or result in granulomatous conditions.  The VA examiner did note that there is swelling of the inferior turbinates bilaterally with scant clear drainage and mild tenderness over the frontal and maxillary sinuses of the Veteran's nose.  The VA examiner opined that the Veteran's rhinitis does not impact his ability to work. 

As noted, the only higher rating than the currently assigned 10 percent for allergic rhinitis under Diagnostic Code 6522 requires the presence of polyps.  Both the August 2010 or September 2014 VA examiners found the Veteran does not have nasal polyps.  The medical records do not indicate the Veteran has nasal polyps and the Veteran has not claimed he has nasal polyps.  Therefore, a higher rating under Diagnostic Code 6522 is not available.  

The record does not show that the Veteran has bacterial rhinitis or granulomatosis rhinitis, such that a rating could be considered under Diagnostic Codes 6523 or 6524.  The August 2010 VA examiner opined that the Veteran has no history of chronic sinusitis, making Diagnostic Codes 6510-6514 inapplicable.  The Board notes that, even though he claimed to have sinusitis on his June 2010 claims form, the Veteran is not competent to offer a medical diagnosis of sinusitis as it falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377, n. 4 (Fed. Cir. 2007).

As such, the Board finds that the preponderance of the evidence of record is against a finding that the criteria for a rating in excess of 10 percent for the Veteran's service connected allergic rhinitis have been met.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and an increased rating must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).

Analysis - Abdomen Wound Residuals

The Veteran also seeks a rating in excess of 10 percent for the service-connected abdomen wound residuals disability. 

38 C.F.R. § 4.114 sets forth that ratings under Diagnostic Codes 7301 to 7329, inclusive, among others, will not be combined with each other.  A single evaluation will be assigned under the Diagnostic Code which represents the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation. 

The Veteran's abdomen wound residuals are rated under the Diagnostic Code for peritoneal adhesions.  See 38 C.F.R. § 4.114, Diagnostic Code 7301.  Pursuant to Diagnostic Code 7301, mild adhesions of the peritoneum warrant a non-compensable disability rating.  A 10 percent disability rating is warranted for moderate peritoneal adhesions resulting in pulling pain on attempting work or aggravated by movements of the body, or occasional episodes of colic pain, nausea, constipation (perhaps alternating with diarrhea) or abdominal distension.  A 30 percent disability rating is warranted for moderately severe peritoneal adhesions resulting in partial obstruction manifested by delayed motility of barium meal and less frequent and less prolonged episodes of pain.  A maximum schedular 50 percent disability rating is warranted for severe peritoneal adhesions resulting in definite partial obstruction shown by X-ray, with frequent and prolonged episodes of severe gastrointestinal symptoms following severe peritonitis, ruptures appendix, perforated ulcer, or operation with drainage.  Additionally, a note to Diagnostic Code 7301 states that ratings for peritoneal adhesions will be considered when there is a history of operative or other traumatic or infectious (intraabdominal) process, and at least two of the following: disturbance of motility, actual partial obstruction, reflex disturbances, presence of pain.

Under DC 7319, a 10 percent rating will be assigned for moderate irritable colon syndrome and related symptoms, to specifically include frequent episodes of bowel disturbance with abdominal distress.  The code envisions a 30 percent rating for severe diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  This is the maximum schedular rating under DC 7319.

VA conducted an examination of the Veteran's abdomen wound residuals in September 2010.  The VA examiner noted that the Veteran suffered a stab wound to his right side in 1995 that resulted in exploratory laparotomy and repair to his aorta, which had been nicked.  The Veteran denied any adverse sequelae and the VA examiner noted his scar was not a source of functional impairment.  The Veteran reported that he has noticed diarrhea and gas and that he has been diagnosed with lactose intolerance.  He reported episodic loose stools with recurrences of seven to eight loose stools daily once or twice monthly, but he also reported improvement of symptoms with medication.  Still, the Veteran reported loose stools daily despite the medication.  The Veteran denied that his diarrhea symptoms restrict his usual activity or occupation.  The VA examiner reported that the Veteran had not required treatment with hospitalization or surgery and had not undergone diagnostic studies.  The VA examiner diagnosed the Veteran with status post exploratory laparotomy secondary to stab wound with residual scars and diarrhea of unknown etiology.  However, the VA examiner opined that the Veteran's diarrhea is not secondary to his exploratory laparotomy. 

In his October 2010 notice of disagreement (NOD), the Veteran reported that his condition had worsened after the stab wound and he was diagnosed as lactose intolerant.  He reported experiencing stomach pain and cramping almost daily, more than occasional episodes of colic and nausea, constipation alternating with diarrhea and abdominal distension.  He also stated that he has been taking new medication but he is not completely pain free.  He repeated many of these assertions in his December 2011 substantive appeal.

At a Board hearing in October 2013, the Veteran testified that he experiences lactose intolerance, stomach pain, daily cramping, occasional episodes of colic, and nausea.  The Veteran reported that he continues to experience pain and cramping that doubles him over.  He testified that his pain and cramping have become more frequent and more intense since the September 2010 VA examination.  However, he denied that he has been seen by doctors since the VA examination.  Instead, he takes prescription medication.  The Veteran's representative asserted that the Veteran takes medication to deal with his scar and this medication also causes cramping as a side effect.  

In September 2014, the Veteran's abdomen wound residuals were evaluated by a VA examiner.  The VA examiner diagnosed the Veteran with status post abdomen wound with aortic repair, minor, and residual adhesion, lactose intolerance.  The Veteran reported that he experiences daily abdominal pain and a pulling sensation in his central abdomen when turning, twisting, or stretching.  The Veteran reported abdominal cramps with dairy food.  The VA examiner noted that the Veteran had a penetrating abdominal wound and aortic laceration.  The Veteran did not have peritonitis, ruptured appendix, perforated ulcer, or an operation with drainage.  The VA examiner noted the Veteran has peritoneal adhesions, intraabdominal unspecified, which result in pain.  These peritoneal adhesions also manifest in pulling pain on attempting to work and occasional episodes of colic pain, diarrhea, and abdominal distension.  The Veteran has scars that are not greater than six square inches.  The VA examiner further reported that the Veteran's abdomen was soft and nontender, with normal bowel sounds.  The VA examiner opined that the Veteran should avoid tasks that involve heavy lifting or strenuous twisting due to his abdomen wound residuals. 

The VA examiner submitted an addendum opinion in October 2014 based off a small bowel radiologic study.  That study was interpreted as showing no strictures, masses, fistulas, or diverticuli, and slightly increased peristalsis.  The VA examiner opined that, based on this study, delayed motility was not observed.  

An increase under Diagnostic Code 7301 is not warranted, as the October 2014 addendum reports that the Veteran does not have delayed motility.  The report also did not identify partial obstruction or other criteria that would indicate a higher rating under Diagnostic Code 7301 was appropriate.  

However, if the Veteran's symptoms are consistent with a higher rating under another diagnostic code, the Veteran would be entitled to a higher rating.  See Schafrath, 1 Vet. App. at 595.  The September 2014 VA examination report does conclude that the Veteran's abdomen wound residuals do result in occasional episodes of colic pain, diarrhea, and abdominal distension.  Thus, the VA examiner has competently linked the Veteran's diarrhea to his abdomen wound residuals.  Diagnostic Code 7319, for irritable colon syndrome, provides a rating of 30 percent for severe symptoms, including diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  While the Veteran does not have a diagnosis of irritable colon syndrome, by analogy, the Board finds that the symptoms he describes are most consistent with these rating criteria.  

The Veteran reported to the September 2010 VA examiner that he experiences daily loose stool despite medication.  In his October 2010 NOD and December 2011 substantive appeal, the Veteran reported stomach pain and cramping almost daily, more than occasional episodes of colic and nausea, and constipation alternating with diarrhea.  At the October 2013 hearing he reiterated that he experiences daily discomfort and that his symptoms have increased in frequency and severity.  The September 2014 VA examiner did attribute occasional diarrhea to the Veteran's abdominal wound residuals, but did not describe how often the Veteran experiences these symptoms.  Further, the Veteran continued to report daily abdominal pain and cramping.  There is no objective evidence that contradicts the Veteran's statements and there is no other reason to doubt his credibility.  Based on this record, and mindful of VA's duty to resolve reasonable doubt in favor of the Veteran, the Board finds that the Veteran's service-connected abdomen wound residuals more nearly approximate the criteria for a 30 percent rating under Diagnostic Code 7319.  Gilbert, 1 Vet. App. at 49.

Thirty percent is the maximum schedular rating available under Diagnostic Code 7319.  Thus, this is the maximum rating allowable and a higher rating is not warranted under Diagnostic Code 7319 on the basis of the Veteran's abdominal wound residuals.  There is no evidence of ulcers, gastritis, colitis, resection of his small or large intestines, fistula of the intestines, peritonitis, or a hernia that would warrant higher rating under another diagnostic code.  

In summary, as detailed above, the Board finds that the predominant disability picture attributable to the Veteran's service-connected abdominal wound residuals is best reflected by the criteria for a 30 percent rating under Diagnostic Code 7319, but not for a rating in excess of 30 percent under any potentially applicable Diagnostic Codes.  Consequently, he is entitled to the assignment of a 30 percent, but not greater, rating.

Extraschedular Consideration

The Board has also considered whether the Veteran's claim should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

In this case, the Board finds that referral for extraschedular consideration is not warranted.  As shown in the above discussion, the limitations from the Veteran's service-connected allergic rhinitis and abdomen wound residuals are contemplated and reasonably described by the rating criteria discussed above.  Specifically, Diagnostic Code 6522 contemplates allergic rhinitis and symptoms including obstruction of the nasal passage.  To the extent the Veteran is claiming sinus headaches due to his allergic rhinitis, the Board has referred this claim for further development.  However, the Veteran does not have symptoms associated with his allergic rhinitis that have been left uncompensated or unaccounted for by the assignment of a schedular rating.  See Thun, 22 Vet. App. at 115.  Accordingly, a comparison of the Veteran's symptoms and functional impairment with the schedular criteria does not show that the Veteran's disability presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards." 38 C.F.R. § 3.321(b).

As for his abdomen wound residuals, the limitations from the Veteran's disability are contemplated and reasonably described by the rating criteria discussed above.  Specifically, Diagnostic Code 7301 contemplates impairment of movement from a traumatic wound to the abdomen, episodes of colic pain, nausea, constipation (perhaps alternating with diarrhea), or abdominal distension, and partial obstruction manifested by delayed motility.  Diagnostic Code 7319 contemplates impairment based on his diarrhea and constipation with more or less constant abdominal distress.  The Veteran does not have symptoms associated with his abdominal wound residuals that have been left uncompensated or unaccounted for by the assignment of a schedular rating.  See Thun, 22 Vet. App. at 115.  Accordingly, a comparison of the Veteran's symptoms and functional impairment with the schedular criteria does not show that the Veteran's disability presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards." 38 C.F.R. § 3.321(b).

Under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Neither the Veteran nor his representative has alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria, and none is indicated by the record.  Accordingly, referral for consideration of an extraschedular rating is not warranted.

In short, there is nothing in the record to indicate that the Veteran's allergic rhinitis disability or his abdominal wound residuals cause impairment over and above that which has been contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

TDIU

The Board acknowledges the judicial holding in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In that decision, the Court held that a request for a total rating based on individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  In the present case, the Veteran testified at the October 2013 hearing that he is currently employed and he has not alleged that his allergic rhinitis or abdominal wound residuals make him unemployable.  Thus, the Board finds that a claim for entitlement to a TDIU is not raised by the record and is not before the Board at this time.  











ORDER

Entitlement to an increased rating for allergic rhinitis, currently evaluated as 10 percent disabling is denied.

Entitlement to a rating of 30 percent, and no higher, for status post abdomen wound with aortic repair, adhesion, lactose intolerance, and residual scars, is granted, subject to the law and regulations governing the payment of monetary benefits.




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


